Citation Nr: 0826941	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  92-23 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to June 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 1991 
rating decision of the San Juan Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was before the 
Board in October 1994, when it was remanded for additional 
development.  The case then came before the Board in May 
1996, when the Board issued a decision which, in pertinent 
part, denied service connection for a psychiatric disorder.  
The veteran appealed the May 1996 Board decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision issued in July 1997, the Court affirmed 
the Board's May 1996 decision, and the veteran appealed the 
July 1997 Court decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit).  By a July 1999 Order, the 
Federal Circuit remanded the case to the Court.  In September 
1999, the Court entered another Order affirming the Board's 
May 1996 decision.  The veteran again appealed to the Federal 
Circuit and, by an Order issued in November 2000, the Federal 
Circuit granted his unopposed motion to remand the case to 
the Court.  In January 2001, the Court remanded the case to 
the Board for readjudication consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA).  In August 2001, the 
Board remanded the case to the RO for still further 
development.  The case then came before the Board in April 
2004, when the Board again denied service connection for a 
psychiatric disorder.  The veteran appealed the April 2004 
Board decision to the Court, resulting in an April 2005 Joint 
Motion for Remand (Joint Motion) by the parties.  By an April 
2005 Order, the Court vacated the April 2004 Board decision, 
and remanded the matter for readjudication consistent with 
the Joint Motion.  In August 2005, the Board remanded the 
case to the RO for still further development.  Thereafter, 
the case was transferred to the Phoenix, Arizona RO.  In 
November 2006, the appellant submitted additional evidence 
that was not reviewed by the RO.  This evidence, a medical 
opinion from a private psychiatrist, was again submitted in 
July 2008.  The Board notes that the appellant has waived RO 
consideration of the additional evidence (see July 2008 
statement from the appellant's attorney, permitting the Board 
to consider such records in the first instance.  See 38 
C.F.R. § 20.1304(c).  Hence, the additional evidence is being 
considered.
FINDINGS OF FACT

1.  In October 2005, and again in December 2005, the 
appellant was asked to provide a release so that the RO could 
obtain a complete set of clinical records from the veteran's 
private physician, or, in the alternative, to provide copies 
of these clinical records; the appellant was advised of the 
consequences of a failure to respond to a request for the 
information and evidence sought.

2.  The appellant has not responded to the requests for such 
information and evidence (which all parties have agreed may 
be critical for a proper determination in the matter at 
hand).


CONCLUSION OF LAW

By not providing requested evidence or the information needed 
for development for such evidence, necessary for a decision 
on the merits of this claim, within one year of request, the 
appellant has abandoned the claim.  38 U.S.C.A. §§ 5107, 
7105(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. § 3.158 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim and the requirements therein appear to 
have been met.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The veteran was 
provided content-complying notice by letters in October 2002 
and October 2005.  Furthermore, in a March 2006 letter, he 
was given notice regarding ratings and effective dates of 
awards, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  He was given ample time to respond to these letters; 
and the claim was then readjudicated.  See May 2006 
Supplemental Statement of the Case (SSOC).

Regarding the duty to assist, VA has obtained the veteran's 
service treatment records and records of pertinent VA and 
private medical treatment.  The RO also attempted further 
development, and initiated such by requesting a release from 
the veteran for additional private treatment records.  
However, neither the veteran nor his attorney responded to 
such inquiry, and further development could not proceed 
without their cooperation.  Given the circumstances, VA has 
met its assistance obligations.  No further assistance is 
required.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.

Service Connection Claim

Historically, in August 2001 the Board remanded the veteran's 
claim to the RO with the directive that the veteran be 
scheduled for VA examinations (by a psychologist and a 
psychiatrist) to determine: (1) "whether the veteran's 
psychiatric disorder is in the nature of a personality 
disorder, or whether it is acquired in nature,"; and (2) the 
medical likelihood (if it is determined that the veteran has 
an acquired psychiatric disorder) that any such disorder "is 
related to the difficulties the veteran experienced in 
service."  The remand also directed, in pertinent part, that 
the RO make reasonable efforts to obtain a complete set of 
clinical records from RFCG, M.D., a private physician who was 
identified as having treated the veteran.  In October 2002 
correspondence, the RO notified the veteran that a VA 
examination had been scheduled, and a copy of the letter was 
forwarded to the veteran's then attorney of record.

An October 2002 VA Form 119 (Report of Contact) indicates 
that RO staff contacted the veteran via telephone regarding 
the medical evidence of Dr. RFCG.  The Report of Contact 
indicates that the veteran was "upset at the . . . system 
that was making him go thr[ough] all the trouble of 
requesting this evidence (which he said was already 
submitted) and also at the fact that [VA] was calling him to 
tell him that [VA was] requesting an examination for him . . 
. ."  The report also indicates that the veteran "believes 
that all the evidence nec[essary] for a decision is in the 
file."  The veteran was informed that the examination was 
requested in the August 2001 Board remand, and he was told 
that the RO was bound to comply with the remand directives.  
The veteran referred the RO staff to his attorney.  The 
Report of Contact indicates that a telephone call was made to 
the attorney but "no contact could be established," and a 
message was left on the attorney's answering machine.  
Finally, the RO staff expressly stated, "both the veteran and 
the attorney will be notified by writing of the actions taken 
regarding examination and the private medical evidence from 
Dr. [RFCG]."

In an October 2002 letter, a VA physician reported that the 
veteran failed to report for the scheduled examination.  The 
physician reported, "[t]he veteran was sent a Certified 
Letter notifying him of the appointment, yet he still failed 
to report."

By decision dated in April 2004, the Board again denied 
service connection for a psychiatric disorder.  Thereafter, 
by an April 2005 Order, the Court vacated the April 2004 
Board decision, and remanded the matter for readjudication 
consistent with an April 2005 Joint Motion.  In the Joint 
Motion, the parties noted that the record does not reflect 
that VA sought to obtain treatment records from Dr. RFCG, and 
noted the veteran's belief that the evidence was already 
submitted.  The parties specifically found that "contrary to 
the October 2002 Report of Contact, there is no evidence that 
either the veteran or his then attorney were notified in 
writing of the actions taken to obtain the private medical 
evidence."  The parties to the Joint Motion found that there 
was not adequate compliance with the directives of the August 
2001 Board remand, inasmuch as VA failed to adequately notify 
the veteran and his attorney of actions taken to obtain the 
private medical evidence at issue.  It was noted that a 
remand confers, as a matter of law, a right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  [Notably, the veteran and his then attorney were 
advised of the RO's efforts to comply with the Board's remand 
directives by a December 2002 SOC.] 

In August 2005, the Board remanded the instant claim to the 
RO for further development.  In pertinent part, the RO was to 
again make reasonable efforts to obtain a complete set of 
clinical records from Dr. RFCG.  Written requests for such 
evidence were to be sent via Certified Mail to both the 
veteran and his attorney.  In conjunction with this request, 
the veteran and his attorney were to be advised of the 
provisions of 38 C.F.R. § 3.158.  (Where evidence requested 
in connection with an original claim, a claim for increase or 
to reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a).)  In 
addition, the RO was to schedule the veteran for examinations 
by a psychologist and a psychiatrist.  Written notification 
of the examinations was to be sent via Certified Mail to both 
the veteran and his attorney.

Pursuant to the remand order, the RO sent the appellant a 
letter via Certified Mail in October 2005 and specifically 
asked him to provide a release so that the RO could obtain a 
complete set of clinical records from his private physician, 
Dr. RFCG.  In the alternative, the appellant was asked to 
provide copies of these clinical records.  He was advised 
that he had one year from the time of the October 2005 letter 
to make sure the RO received the requested information.  The 
RO sent a December 2005 follow-up request via Certified Mail 
for the aforementioned information.  He was advised of the 
provisions of 38 C.F.R. § 3.158.  The letter referred to the 
October 2005 letter but then advised the veteran that he had 
one year from the time of the December 2005 letter to make 
sure that the RO received the requested information.  Both 
letters were mailed to the appellant's current address of 
record; neither correspondence was returned to the RO as 
undeliverable.  In addition, copies of the letters were sent 
to the veteran's attorney at his address of record; neither 
correspondence was returned to the RO as undeliverable.  To 
date, neither the appellant nor his attorney has responded 
directly to the request for evidence or information.  
(Parenthetically, the Board notes that the appellant's 
attorney did not provide copies of the requested records, he 
did request a 90 day stay in the case in July 2006 and 
provided a change of address in October 2006.  In addition, 
he submitted a private medical opinion in November 2006 and 
again in July 2008; however, this evidence does not include 
the records from Dr. RFCG.)

The April 2005 Joint Motion reflects that all the parties 
agree that the records from Dr. RFCG may be critical to the 
determination at hand.  Furthermore, as directed in the 
August 2005 remand, the RO advised the veteran of the 
provisions of 38 C.F.R. § 3.158(a) in a December 2005 letter 
and a May 2006 SSOC.  As noted, the appellant did not respond 
to requests for a release or copies of private treatment 
records within one year of the December 2005 request, nor has 
he indicated that he plans to provide the information at some 
point in the future.

The facts of this case are clear.  Over a period of years the 
appellant has failed to respond to a request for information 
essential for the proper adjudication of his claim.  The 
Board also notes that he has also failed to report for VA 
examinations scheduled in October 2002 and March 2006.  
Attempts to contact him have been made at his known address.  
He has not provided VA the sought after information.  He was 
advised of the consequences of a failure to provide the 
information, and continued to ignore the requests.  The 
controlling regulation in these circumstances, 38 C.F.R. § 
3.158(a), is unambiguous, and mandates that the claim will be 
dismissed.  Under these circumstances, the Board has no 
recourse but to conclude that the veteran has abandoned the 
claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears the case here.

In light of the abandonment of the appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.


ORDER

The appeal to establish service connection for a psychiatric 
disorder is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


